 
 
I 
108th CONGRESS
2d Session
H. R. 4217 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Mr. Wilson of South Carolina (for himself, Mr. Bartlett of Maryland, Mr. John, Mr. Alexander, Mr. Case, Mr. Jefferson, Mr. Green of Wisconsin, Mr. Blumenauer, Mr. Baker, Mr. DeFazio, Mr. Walden of Oregon, Mrs. Capito, Mr. McCrery, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 32, United States Code, to rename the National Guard Challenge Program as the National Guard Youth Challenge Program, to increase the maximum Federal share of the costs of State programs under the National Youth Guard Challenge Program, and for other purposes. 
 
 
1.National Guard Youth Challenge Program 
(a)Maximum Federal Share of Costs of State ProgramsSubsection (d) of section 509 of title 32, United States Code, is amended to read as follows:

(d)Matching funds requiredThe amount of assistance provided under this section to a State program of the National Guard Youth Challenge Program may not exceed—
(1)for fiscal year 2005, 65 percent of the costs of operating the State program during that year;
(2)for fiscal year 2006, 70 percent of the costs of operating the State program during that year;
(3)for fiscal year 2007 and each subsequent fiscal year, 75 percent of the costs of operating the State program during that year.. 
(b)Authorization of appropriationsSubsection (b)(2) of such section is amended by striking in fiscal year 2001 or 2002 may not exceed $62,500,000 and inserting in fiscal year 2005 may not exceed $82,593,200.
(c)Redesignation of programSuch section is further amended by striking National Guard Challenge Program each place it appears and inserting National Guard Youth Challenge Program. 
 
